UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2232


In re:   ARTHUR LEE HAIRSTON, SR.,

                       Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   January 23, 2014             Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Arthur Lee Hairston, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Arthur    Lee   Hairston,       Sr.,   petitions      for    a   writ   of

mandamus, alleging the district court has unduly delayed acting

on his complaint.      He seeks an order from this court directing

the district court to act.        Our review of the district court’s

docket reveals that the district court has recently dismissed

his   complaint.     Accordingly,      because     the       district   court      has

recently decided Hairston’s case, we deny the mandamus petition

as moot.    We further deny Hairston’s motion to waive fees.                       We

dispense   with     oral   argument    because         the    facts     and   legal

contentions   are   adequately   presented        in    the    materials      before

this court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                       2